Exhibit SUMMIT FINANCIAL GROUP, INC. TO [TRUSTEE] as Trustee INDENTURE DATED AS OF , 2010 SENIOR DEBT SECURITIES TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 Section 101. Definitions. 1 Section 102. Compliance Certificates and Opinions. 10 Section 103. Form of Documents Delivered to Trustee. 10 Section 104. Acts of Holders. 11 Section 105. Notices, etc. 12 Section 106. Notice to Holders; Waiver. 13 Section 107. Effect of Headings and Table of Contents. 14 Section 108. Successors and Assigns. 14 Section 109. Separability Clause. 14 Section 110. Benefits of Indenture. 14 Section 111. No Personal Liability. 14 Section 112. Governing Law. 14 Section 113. Legal Holidays. 15 ARTICLE TWO SECURITIES FORMS 15 Section 201. Forms of Securities. 15 Section 202. Form of Trustee’s Certificate of Authentication. 16 Section 203. Securities Issuable in Global Form. 16 ARTICLE THREE THE SECURITIES 17 Section 301. Amount Unlimited; Issuable in Series. 17 Section 302. Denominations. 20 Section 303. Execution, Authentication, Delivery and Dating. 21 Section 304. Temporary Securities. 23 Section 305. Registration, Registration of Transfer and Exchange. 25 Section 306. Mutilated, Destroyed, Lost and Stolen Securities. 28 Section 307. Payment of Interest; Interest Rights Preserved. 29 Section 308. Persons Deemed Owners. 31 Section 309. Cancellation. 32 Section 310. Computation of Interest. 33 ARTICLE FOUR SATISFACTION AND DISCHARGE 33 Section 401. Satisfaction and Discharge of Indenture. 33 Section 402. Application of Trust Funds. 34 i ARTICLE FIVE REMEDIES 34 Section 501. Events of Default. 34 Section 502. Acceleration of Maturity; Rescission and Annulment. 36 Section 503. Collection of Indebtedness and Suits for Enforcement by Trustee. 37 Section 504. Trustee May File Proofs of Claim. 37 Section 505. Trustee May Enforce Claims Without Possession of Securities or Coupons. 38 Section 506. Application of Money Collected. 38 Section 507. Limitation on Suits. 39 Section 508. Unconditional Right of Holders to Receive Principal, Premium or Make-Whole Amount, if any, Interest and Additional Amounts. 40 Section 509. Restoration of Rights and Remedies. 40 Section 510. Rights and Remedies Cumulative. 40 Section 511. Delay or Omission Not Waiver. 40 Section 512. Control by Holders of Securities. 40 Section 513. Waiver of Past Defaults. 41 Section 514. Waiver of Stay or Extension Laws. 41 Section 515. Undertaking for Costs. 41 ARTICLE SIX THE TRUSTEE 42 Section 601. Notice of Defaults. 42 Section 602. Certain Rights of Trustee. 42 Section 603. Not Responsible for Recitals or Issuance of Securities. 43 Section 604. May Hold Securities. 44 Section 605. Money Held in Trust. 44 Section 606. Compensation, Reimbursement and Indemnification. 44 Section 607. Corporate Trustee Required; Eligibility. 45 Section 608. Resignation and Removal; Appointment of Successor. 45 Section 609. Acceptance of Appointment By Successor. 46 Section 610. Merger, Conversion, Consolidation or Succession to Business. 47 Section 611. Appointment of Authenticating Agent. 48 Section 612. Certain Duties and Responsibilities. 49 Section 613. Conflicting Interests. 50 ARTICLE SEVEN HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY 50 Section 701. Disclosure of Names and Addresses of Holders. 50 Section 702. Reports by Trustee. 50 Section 703. Reports by Company. 50 Section 704. Company to Furnish Trustee Names and Addresses of Holders. 51 ii ARTICLE EIGHT CONSOLIDATION, MERGER, SALE, LEASE OR CONVEYANCE 51 Section 801. Consolidations and Mergers of Company and Sales, Leases and Conveyances Permitted Subject to Certain Conditions. 51 Section 802. Rights and Duties of Successor Corporation. 52 Section 803. Officers’ Certificate and Opinion of Counsel. 52 ARTICLE NINE SUPPLEMENTAL INDENTURES 52 Section 901. Supplemental Indentures Without Consent of Holders. 52 Section 902. Supplemental Indentures with Consent of Holders. 54 Section 903. Execution of Supplemental Indentures. 55 Section 904. Effect of Supplemental Indentures. 55 Section 905. Conformity with Trust Indenture Act. 56 Section 906. Reference in Securities to Supplemental Indentures. 56 Section 907. Notice of Supplemental Indentures. 56 ARTICLE TEN COVENANTS 56 Section 1001. Payment of Principal, Premium or Make-Whole Amount, if any, Interest and Additional Amounts. 56 Section 1002. Maintenance of Office or Agency. 56 Section 1003. Money for Securities Payments to Be Held in Trust. 58 Section 1004. [Reserved]. 59 Section 1005. Existence. 59 Section 1006. Maintenance of Properties. 60 Section 1007. Insurance. 60 Section 1008. Payment of Taxes and Other Claims. 60 Section 1009. Provision of Financial Information. 60 Section 1010. Statement as to Compliance. 61 Section 1011. Additional Amounts. 61 Section 1012. Waiver of Certain Covenants. 62 ARTICLE ELEVEN REDEMPTION OF SECURITIES 62 Section 1101. Applicability of Article. 62 Section 1102. Election to Redeem; Notice to Trustee. 62 Section 1103. Selection by Trustee of Securities to Be Redeemed. 63 Section 1104. Notice of Redemption. 63 Section 1105. Deposit of Redemption Price. 65 Section 1106. Securities Payable on Redemption Date. 65 Section 1107. Securities Redeemed in Part. 66 ARTICLE TWELVE SINKING FUNDS 66 Section 1201. Applicability of Article. 66 Section 1202. Satisfaction of Sinking Fund Payments with Securities. 66 Section 1203. Redemption of Securities for Sinking Fund. 67 iii ARTICLE THIRTEEN REPAYMENT AT THE OPTION OF HOLDERS 67 Section 1301. Applicability of Article. 67 Section 1302. Repayment of Securities. 67 Section 1303. Exercise of Option. 68 Section 1304. When Securities Presented for Repayment Become Due and Payable. 68 Section 1305. Securities Repaid in Part. 69 ARTICLE FOURTEEN DEFEASANCE AND COVENANT DEFEASANCE 70 Section 1401. Applicability of Article; Company’s Option to Effect Defeasance or Covenant Defeasance. 70 Section 1402. Defeasance and Discharge. 70 Section 1403. Covenant Defeasance. 71 Section 1404. Conditions to Defeasance or Covenant Defeasance. 71 Section 1405. Deposited Money and Government Obligations to Be Held in Trust; Other Miscellaneous Provisions. 73 ARTICLE FIFTEEN MEETINGS OF HOLDERS OF SECURITIES 74 Section 1501. Purposes for Which Meetings May Be Called. 74 Section 1502. Call, Notice and Place of Meetings. 74 Section 1503. Persons Entitled to Vote at Meetings. 75 Section 1504. Quorum; Action. 75 Section 1505. Determination of Voting Rights; Conduct and Adjournment of Meetings. 76 Section 1506. Counting Votes and Recording Action of Meetings. 77 Section 1507. Evidence of Action Taken by Holders. 77 Section 1508. Proof of Execution of Instruments. 77 ARTICLE SIXTEEN CONVERSION OR EXCHANGE OF SECURITIES 77 Section 1601. Applicability of Article. 77 Section 1602. Election to Exchange; Notice to Trustee and Holders. 78 Section 1603. No Fractional Shares. 78 Section 1604. Adjustment of Exchange Rate. 78 Section 1605. Payment of Certain Taxes Upon Exchange. 79 Section 1606. Shares Free and Clear. 79 Section 1607. Cancellation of Security. 79 Section 1608. Duties of Trustee Regarding Exchange. 79 Section 1609. Repayment of Certain Funds Upon Exchange. 80 Section 1610. Exercise of Conversion Privilege. 80 Section 1611. Effect of Consolidation or Merger on Conversion Privilege. 81 iv SUMMIT FINANCIAL GROUP, INC. Reconciliation and tie between Trust Indenture Act of 1939, as amended (“TIA”), and Indenture, dated as of , 2010: Trust Indenture Act Section Indenture Section Section310(a)(1) 607 (a)(2) 607 (b) 608 Section312(c) 701 Section314(a) 703 (a)(4) 1010 (c)(1) 102 (c)(2) 102 (e) 102 Section315(b) 601 Section316(a)(last sentence) 101 (“Outstanding”) (a)(1)(A) 502, 512 (a)(1)(B) 513 (b) 508 Section317(a)(1) 503 (a)(2) 504 Section318(a) 112 (c) 112 Note: This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture. Attention should also be directed to Section318(c) of the TIA, which provides that the provisions of Sections 310 to and including 317 of the TIA are a part of and govern every qualified indenture, whether or not physically contained therein. v INDENTURE INDENTURE, dated as of , 2010, between SUMMIT FINANCIAL GROUP, INC., a West Virginia corporation (the “Company”), having its principal office at 300 North Main Street, Moorefield, West Virginia 26836, and [TRUSTEE], a corporation, as Trustee hereunder (the “Trustee”), having its corporate trust office at . RECITALS OF THE COMPANY The Company deems it necessary to issue from time to time for its lawful purposes senior debt securities (the “Securities”) evidencing its unsecured and unsubordinated indebtedness, and has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of the Securities, unlimited as to aggregate principal amount, to bear interest at the rates or formulas, to mature at such times and to have such other provisions as shall be fixed therefor as hereinafter provided. All things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done. NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the Securities by the Holders thereof, it is mutually covenanted and agreed, for the equal and proportionate benefit of all Holders of the Securities, as follows: ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section 101. Definitions. For all purposes of this Indenture, except as otherwise expressly provided or the context otherwise requires: (a)the terms defined in this Article have the meanings assigned to them in this Article, and include the plural as well as the singular; (b)all other terms used herein that are defined in the TIA, either directly or by reference therein, have the meanings assigned to them therein, and the terms “cash transaction” and “self-liquidating paper,” as used in TIA Section311, shall have the meanings assigned to them in the rules of the Commission adopted under the TIA; (c)all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with generally accepted accounting principles; and (d)the words “herein,” “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision. (e)Certain terms, used principally in Article Three, Article Five, Article Six and Article Ten, are defined in those Articles. In addition, the following terms shall have the indicated respective meanings: “Act” has the meaning specified in Section 104. “Additional Amounts” means any additional amounts that are required by a Security, under circumstances specified therein, to be paid by the Company in respect of certain taxes imposed on certain Holders and that are owing to such
